Citation Nr: 0410441	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-11 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral 
otitis media, based on an initial award.

2.  Entitlement to a compensable disability rating for hearing 
loss, claimed as secondary to the service connected otitis media 
disability, based on an initial award.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty service from July 1981 to March 
1988.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for bilateral 
otitis media and hearing loss, claimed as secondary to otitis 
media, assigning a noncomepnsable rating, effective June 1995.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on her part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA with respect to the duty to 
assist; the duty to obtain medical opinion(s) where necessary; and 
it also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

The veteran's application to reopen a claim for entitlement to 
service connection for otitis media was received in June 1995.  In 
a November 2000 Board Decision, the Board reopened the veteran's 
claim for entitlement to service connection for bilateral otitis 
media and remanded the case for further development.  In June 
2002, the RO granted service connection for both bilateral otitis 
media and hearing loss, assigning a noncompensable disability 
rating, effective June 1995.  The veteran filed a timely notice of 
disagreement (NOD) with the rating assigned, and this appeal 
ensued.  

The Board notes that VA has satisfied their duty to assist insofar 
as it relates to the VCAA.  The veteran claimed service connection 
for a disability and VA granted that claim, and although the 
veteran filed a notice of disagreement with the evaluation 
assigned to the service connected disability, VA was not required 
to give the veteran another notice upon receiving the notice of 
disagreement.  See VAOGCPREC 8-2003 (O.G.C. Prec. 8-2003).

As a reminder, the Board further notes that, where the assignment 
of an initial rating award is at issue, VA must consider all 
evidence of the veteran's disabilities as is necessary to evaluate 
the severity of the disabilities from the initial grant of service 
connection to the present, particularly since the veteran should 
be scheduled to undergo another VA examination, to determine the 
nature and extent of her bilateral otitis media and hearing loss 
disabilities.  It is essential, both in the examination and in the 
evaluation of the disabilities, that each disability be reviewed 
in relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial evaluation 
assigned to the veteran's disabilities, as is the question in this 
case, evaluation of the medical evidence since the grant of the 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran maintains that she experiences drainage in her ears.  
It is unclear whether or not the veteran's entire VA outpatient 
treatment records have been associated with the claims folder.  
However, a review of available VA outpatient treatment records 
reveals that drainage was noted in the ears in 1998.  Because the 
Fenderson holding applies in this case, having the veteran's 
complete VA medical file as it pertains to the ears would aid the 
Board in ascertaining if there are periods from June 1995 to the 
present where a compensable evaluation would be for application 
due to suppuration.  During the March 2002 VA examination, the 
examiner did not give a clear opinion as to whether the veteran's 
bilateral otitis media disability is productive of either 
suppuration or aural polyps.  A compensable disability rating for 
otitis media is warranted where the veteran experiences either 
suppuration or aural polyps.

Regarding the evaluation of the veteran's service connected 
hearing loss, claimed as secondary to her bilateral otitis media 
disability, the April 2002 Summary Report of Examination for 
Organic Hearing Loss shows that the veteran's claims file was not 
available for the examiner's review.  

The Board notes that the most recent VA examination of the 
veteran's bilateral otitis media examination was conducted in 
March 2002 and the most recent VA audiological examination of 
record was conducted in April 2002, which was approximately 2 
years ago.  Where the veteran claims that her condition is worse 
than when last evaluated, and the available evidence is too old 
for an adequate evaluation of the veteran's current condition, the 
VA's duty to assist includes providing a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the circumstances, 
the Board believes that the veteran should undergo another VA 
examination, to include VA audiological examination, to determine 
the current status and severity of her bilateral otitis media and 
hearing loss disabilities.  

Finally, effective June 10, 1999, the regulatory criteria for 
rating ear diseases was revised.  Where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  A review of Diagnostic Code 
6200 (Chronic, suppurative otitis media) reflects some change in 
the rating criteria.  The April 2003 statement of the case, while 
carefully defining the rating criteria for hearing loss, neglected 
to include either the old or new rating criteria for otitis media.  
This must be corrected.

In view of the foregoing, this case is remanded for the following:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  Compliance 
requires that the veteran be notified of any information, and any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim. The RO must indicate 
which portion of that information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant.  After the 
veteran and his representative have been given notice as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, (see also 
Quartuccio, supra), they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and request the names and 
addresses of all medical care providers, VA and non-VA, which 
treated her for her service connected bilateral otitis media and 
hearing loss disabilities since June 1995.  After securing the 
necessary release(s), the RO should obtain copies of those records 
that are not already in the claims file and have them associated 
with the claims file, and all attempts to procure records should 
be documented in the file.  If the RO cannot obtain records 
identified by the veteran, a notation to that effect should also 
be inserted in the file.  The veteran and her representative are 
to be notified of unsuccessful efforts in this regard.  

3.  After obtaining the above-requested records, the RO is to 
arrange for the veteran to undergo VA examination to determine the 
nature an extent of the veteran's bilateral otitis media 
disability.  Prior to the examination, the veteran's claims folder 
must be made available for review of the case.  A notation to the 
effect that this record review took place should be included in 
the examiner's report.  All examination findings, along with the 
complete rationale for each conclusion reached and opinion 
expressed, should be set forth in a typewritten report.  In the 
report of the examination, the examiner should specifically 
address whether the veteran's otitis media is productive of either 
suppuration or aural polyps.

The RO should also arrange for the veteran to undergo VA 
audiological examination.  Prior to the examination, the veteran's 
claims folder must be made available to the audiologist for review 
of the case.  A notation to the effect that this record review 
took place should be included in the examiner's report.  The RO 
should request the audiologist to offer an opinion regarding the 
effect of the veteran's hearing loss on her ability to engage in 
substantially gainful employment.  All examination findings, along 
with the complete rationale for each conclusion reached and 
opinion expressed, should be set forth in a typewritten report.  

4.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on her claim.  

5.  The RO must review the claims file and ensure that there has 
been full compliance with all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003), and that all requested development has 
been completed (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should readjudicate the merits of this 
claim.  The RO is advised that they are to make a determination 
based on the law and regulations in effect at the time of their 
decision, to include any further changes in VCAA and any other 
applicable legal precedent.  The application of Fenderson should 
be considered.  If the benefits sought on appeal remain denied, 
the veteran and her representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal, including the old and the revised rating criteria for 
otitis media.  A reasonable period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



